Appellant appeals from an award of the Industrial Board granting compensation to appellee.
To appellee's application for compensation appellant filed a special answer asserting that the death of appellee's decedent was due to his commission of a misdemeanor. On this issue evidence was presented. However the board failed to make a finding thereon and of this omission appellant complains.
Our Supreme Court has held that it is the duty of the Industrial Board to make a finding of fact on every issue presented to it. Cole v. Sheehan Construction Company (1944),222 Ind. 274, 53 N.E.2d 172. Language to the contrary appearing in the case of Czucko v. Golden-Gary Co., Inc. (1932),94 Ind. App. 47, 177 N.E. 466, 179 N.E. 19, should be considered overruled.
Proceeding remanded to Industrial Board with instructions to make a finding of fact on the issue presented by appellant's special answer.
NOTE. — Reported in 77 N.E.2d 900. *Page 141